 

Exhibit 10.7

 



AMENDMENT NO. 1

TO

FUTURE ADVANCE PROMISSORY NOTE

 

This AMENDMENT NO. 1 (the “Amendment”) dated May 15, 2017, is to that certain
FUTURE ADVANCE PROMISSORY NOTE (as amended, modified or supplemented in
accordance therewith, the “Note”) which was effective as of March 15, 2015, by
Avenue Therapeutics, Inc. a Delaware corporation (the “Company”), in favor of
Fortress Biotech, Inc., a Delaware corporation (the “Manager” and individually a
“Party” or collectively the “Parties”).

 

WHEREAS, contingent upon the Company’s launch of an initial public offering, the
Parties wish to amend the Note to alter the interest rate payable by Avenue
under the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.                  Amendment to Section 1. Section 1 of the Note shall be
deleted in its entirety and substituted with the following:

 

“1. Principal and Interest. Avenue Therapeutics, Inc. (the “Company”), for value
received, pursuant to this Future Advance Promissory Note (the “Note”) hereby
promises to pay to the order of Fortress Biotech, Inc. (“Fortress”), in lawful
money of the United States of America, the principal amount as may be advanced
from time to time by Fortress as shown on Exhibit A attached hereto, with
interest from the date of each advance at 2% per annum on the unpaid balance
until paid. Interest shall be accrued and, following a Financing (as defined
below), payable quarterly on the day following each calendar quarter. Following
a Financing, such principal and accrued interest shall be due and payable on
demand. All unpaid principal and interest on this Note may be prepaid at any
time without penalty. For purposes of this Note, a “Financing” shall mean an
equity, debt or royalty financing or series of related equity, debt or royalty
financings by the Company resulting in the Company receiving cash proceeds from
unaffiliated third parties.”

 

2.                  Condition Precedent to Effectiveness of Amendment. This
Amendment shall have no force or effect until the Company’s launch of an initial
public offering.

 

3.                  Remainder of Agreement. Except as expressly set forth in
this Amendment, the provisions of the Note will remain in full force and effect,
in their entirety, in accordance with their terms.

 

4.                  Miscellaneous. This Amendment shall be governed, construed,
and interpreted in accordance with the laws of the State of New York, without
giving effect to conflicts of laws principles of any jurisdiction. The Parties
agree that this Amendment may only be modified in a signed writing executed by
each of the parties hereto. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, successors and
assigns.

 



 

 

 

This Amendment may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one agreement.
Facsimile or PDF reproductions of original signatures will be deemed binding for
the purpose of the execution of this Amendment.

 

 

* * * * * *

 

 



 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.

 



  AVENUE THERAPEUTICS, INC.                     By: /s/ Lucy Lu     Name: Lucy
Lu     Title: Interim Chief Executive Officer                     FORTRESS
BIOTECH, INC.                     By: /s/ Lindsay A. Rosenwald     Name: Lindsay
A. Rosenwald     Title: Chief Executive Officer  



 

  



 

